Title: To James Madison from James Kirke Paulding, 3 January 1814
From: Paulding, James Kirke
To: Madison, James


        
          Sir,
          Newyork 3rd. January 1814.
        
        The assurances of friends in whose judgement I place confidence, having persuaded me that the little work which accompanies this, is not altogether unworthy of the motive which induced me to undertake it, I now take the liberty to offer it to your acceptance, as the only proof it would be proper for me to give, of my respectfull attachment to your publick & private character.
        I dare also use the freedom to make one request of your Excellency. The choice of the people ought to be the father of the people, and you Sir, I may be permitted to Say have never forfeited that character. A Young man, an orphan, of most respectable family, but destitute of any near connections, to Speak for him, is anxious to Enter into the Navy as a midshipman, in one of the vessels now fitting out at this port. His name is William Langford Howard, by birth, education & talents, a Gentleman, fully qualified to Serve a noble Country, in a noble cause, and in a glorious profession. If no motive of policy or propriety, nor any established rule of etiquette, militates against it, your Excellency by granting his wishes, may brighten the future prospects of a worthy young man, and ensure the lasting gratitude of one who seldom asks favours except for his friends. I am, with perfect respect Your Excellency’s Obedt. Servant,
        
          James K. Paulding
        
      